Citation Nr: 9924310	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of overpayment of Improved 
Pension benefits in the calculated amount of $686.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In September 1997, the veteran advised the RO that his 
spouse became entitled to Social Security benefits effective 
May 1997 and would begin receiving benefits in June 1997.

3.  In December 1997, the RO terminated the veteran's 
Improved Pension benefits effective from July 1997 due to 
excessive annual countable income.   

4.  The veteran was at fault in failing to promptly advise 
the RO of any changes in family income.  

5.  Recovery of the overpayment in the calculated amount of 
$686.00 would subject the veteran to undue hardship and 
defeat the purpose for which pension benefits are intended.  


CONCLUSION OF LAW

Recovery of the overpayment of Improved Pension benefits 
would be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).  Any indication of fraud, 
misrepresentation, or bad faith on the part of any person 
having an interest in waiver of recovery of the overpayment 
will preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962(b), 1.965(b).

In this case, the RO initially established the veteran's 
entitlement to Improved Pension benefits in a September 1991 
rating decision.  At that time and for many years thereafter, 
the veteran reported for him and his spouse as Social 
Security benefits for himself only.  In all pension award 
letters, the RO advised the veteran of his responsibility to 
promptly report changes in income.  In September 1997, the 
veteran submitted a letter from the Social Security 
Administration indicating that his spouse became entitled to 
benefits, which she would receive in June 1997.  In December 
1997, the RO advised the veteran that, effective July 1997, 
pension benefits were terminated because countable income 
exceeded the maximum annual pension rate.  The February 1998 
decision from the Committee clarified that the amount of the 
overpayment was $686.00.   

Initially, the Board observes that there is no evidence of 
fraud or misrepresentation on the veteran's part that would 
bar waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 
1.965(b).  Therefore, the Board must determine whether 
recovery of the overpayment in question would be against 
equity and good conscience.  

Although the veteran is at fault for failure to promptly 
report the change in income due to a new award of Social 
Security, the Board finds that recovery of the overpayment 
would result in undue hardship to the veteran and his spouse 
and defeat the purpose for which pension benefits were 
intended.  In the Financial Status Report submitted in 
January 1998, the veteran continued to report income only 
from Social Security benefits for himself and his spouse in 
the total amount of $1,045.00 per month.  Monthly expenses 
listed total approximately $1,108.00, which exceeds the 
monthly income by $63.00.  The veteran and his spouse have no 
cash or other significant assets on hand.  The Board notes 
that the veteran will soon pay for his car, which will make 
available another $115.00 per month.  However, this amount 
will just allow the veteran and his spouse to meet their 
monthly expenses.  Finally, the Board notes that the veteran 
is currently in receipt of special monthly pension for 
housebound status for disabilities including adenocarcinoma 
of the lung and seizure disorder suggestive of metastatic 
disease to the brain with cerebrovascular accident.  
Considering the financial picture and other pertinent 
factors, the Board finds that recovery of the overpayment of 
Improved Pension benefits in the amount of $686.00 would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.963, 1.965.  Entitlement to waiver of 
the overpayment is granted.  
ORDER

Entitlement to waiver of recovery of overpayment of Improved 
Pension benefits in the calculated amount of $686.00 is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

